DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/23/2021, with respect to the rejections of claims 1-3 and 14-16 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Sabe fails to teach that the maps generated by Sabe designate whether an obstacle is a body obstacle or a step obstacle, however examiner respectfully disagrees. In Col. 16, line 25, Sabe teaches “additionally, it can judge if it can go over or under an obstacle, taking the size of the robot itself into consideration” and in Col. 15, line 51, Sabe teaches “the robot may judge that it can pass under an obstacle that is higher than the height of the robot so that such an obstacle is actually not an obstacle”. Therefore Sabe does teach a robot which is capable of determining whether an obstacle is a body obstacle or a step obstacle by taking into account the entirety of the robot’s body, and using this determination, the robot of Sabe is capable of constructing both a body path and a step path (Sabe: Col. 17, lines 51-57; i.e., then, it generates a route along which the robot can move to the target point that is expressed in terms of the absolute coordinate system or the robot-centered coordinate system without colliding with any obstacle; and Sabe: Col. 10, line 63 – Col. 11, line 5; i.e., generates a route along which the robot can walk. 
Applicant's arguments filed on 02/23/2021, with respect to the rejections of claims 4-8, 10-13, 17-21, and 23-26 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant asserts Gutmann and Lalonde fail to cure the deficiencies of Sabe, however, Sabe does in fact teach the claimed limitations as described in the rejection below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabe et al. (U.S. Patent No. 7865267; hereinafter Sabe).
Regarding claim 1, Sabe teaches a method comprising (Sabe: Col. 2, line 25; i.e., route planning method):
receiving, at data processing hardware of a robot, image data of an environment about the robot from at least one image sensor (Sabe: Col. 7, lines 12-15; i.e., The right eye image 201R and the left eye image 201L picked up by the eyes, or the CCD cameras, are input to the stereo image processing device 210),  
the robot comprising a body and legs (Sabe: Col. 23, lines 11-14; i.e., the robot 1 comprises a trunk unit 2, a head unit 3, a pair of arm units 4R/L and a pair of leg units 5R/L that make the robot 1 resemble the human body);
identifying, by the data processing hardware, from the image data, objects present in the environment (Sabe: Col. 23, lines 40-44; i.e., cameras for picking up external images of the surroundings 
for each respective object identified from the image data: determining, by the data processing hardware, whether the respective object is a body obstacle that is not safe for the body of the robot to travel through (Sabe: Col. 16, lines 25-7; i.e., additionally, it can judge if it can go over or under an obstacle, taking the size of the robot itself into consideration; the robot is capable of detecting body obstacles above it and determine if it is not safe to travel under);
and determining, by the data processing hardware, whether the respective object is a step obstacle where the legs of the robot should not step (Sabe: Col. 17, lines 33-37; i.e., in the environment map 501 for the floor surface PL1, the staircase 500 is located at a plane (step surface) higher than the floor surface by height h1 and at another plane (step surface) higher than the floor surface by height h2 so that it is classified as obstacle region AO; the region AO is a region where the legs of the robot should not step); 
generating, by the data processing hardware, a body-obstacle map (Sabe: col. 6, lines 50-57; i.e., draw environment maps showing information on the obstacles, if any, on each of the planes; the planes including planes that intersect with the body of the robot, not just the feet), a ground height map (Sabe: Col. 15, lines 27-31; i.e., The robot can move from a region to another region that shows a height difference from the first region by recognizing such a plurality of planes and holding an environment map for each of the planes), and a step-obstacle map based on the image data by (Sabe: Col. 9, lines 62-65; i.e., the grid occupancy ratio of each of the obstacles that represents the probability if the obstacle is found on the floor surface or not; the grid of obstacles on the floor surface correlates to the step obstacle map): 
for each respective body obstacle, designating each cell in a respective grid of cells for the body-obstacle map that includes the respective body obstacle as a no-body region in the environment that the body of the robot should not enter while maneuvering the robot in the environment (Sabe: Col. 17, lines 4-15; i.e., each point on the environment maps that is generated by the environment map updating section 403 according to the obstacle information supplied from the obstacle recognizing section 402 may be classified into three categories (regions) as shown in FIG. 14 according to the obstacle occupancy ratio of each mesh of the grid. The first region is a region AO where an obstacle exists. The second region is a region AF where no obstacle exists; Sabe: Col. 16, lines 42-46; i.e., the environment maps corresponds respectively to a reference plane that may be a floor surface and a plurality of planes running in parallel with the floor surface as extracted by the plurality of planes extracting section 401 and typically have a size of 4 m square; the grid environment map is created for any plane in parallel with the floor surface, which would include a plane that intersects with the body of the robot, providing a body obstacle map);
for each respective step obstacle, designating each cell in a respective grid of cells for the step-obstacle map that includes the respective step obstacle as a no-step region in the environment where the legs of the robot should not step while maneuvering the robot in the environment (Sabe: Col. 17, lines 4-15; i.e., each point on the environment maps that is generated by the environment map updating section 403 according to the obstacle information supplied from the obstacle recognizing section 402 may be classified into three categories (regions) as shown in FIG. 14 according to the obstacle occupancy ratio of each mesh of the grid. The first region is a region AO where an obstacle exists. The second region is a region AF where no obstacle exists; Sabe: Col. 16, lines 42-46; i.e., the environment maps corresponds respectively to a reference plane that may be a floor surface and a plurality of planes running in parallel with the floor surface as extracted by the plurality of planes extracting section 401 and typically have a size of 4 m square; the grid environment map is created for any plane in parallel with the floor surface, which would include the floor surface, providing a step obstacle map);
generating, by the data processing hardware, a body path for movement of the body of the robot while maneuvering in the environment based on one or more no-body regions of the respective grid of cells of the body-obstacle map (Sabe: Col. 17, lines 51-57; i.e., then, it generates a route along which the robot can move to the target point that is expressed in terms of the absolute coordinate system or the robot-centered coordinate system without colliding with any obstacle; the robot-centered coordinate system can have an origin anywhere in the robot (Col. 7, line 48) including the body so the route along which the robot can move would translate to the body path);
and generating, by the data processing hardware, a step path for the legs of the robot while maneuvering in the environment (Sabe: Col. 10, line 63 – Col. 11, line 5; i.e., generates a route along which the robot can walk to get to the target point that is expressed in terms of the absolute coordinate system or the robot-centered coordinate system of the robot without colliding with any obstacle; the robot-centered coordinate system can have an origin anywhere in the robot (Col. 7, line 48) including the feet so the route along which the robot can walk would translate to the step path) based on the body path, the body-obstacle map, the ground height map, and the step-obstacle map (Sabe: col. 11, lines 52-54; i.e., a route planning section 404 adapted to generate a route plan on the basis of the environment maps).
Regarding claim 2, Sabe teaches the method according to claim 1. Sabe further teaches wherein the image data comprises three-dimensional point 15cloud data (Sabe: Col. 12, lines 39-47; i.e., the sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: a method of randomly selecting a reference point from the entire three-dimensional data and then sampling a group of data found near the reference point) captured by a three-dimensional volumetric image sensor
Regarding claim 3, Sabe teaches the method according to claim 1. Sabe further teaches wherein the at least one image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Sabe: Col. 7, lines 8-11; i.e., the robot 1 has a head unit 3 that is provided with a pair of CCD cameras 200R, 200L and a stereo image processing device 210 arranged downstream relative to the CCD cameras 200R, 200L).
Regarding claim 14, Sabe teaches a robot comprising: a body (Sabe: Col. 23, lines 11-14; i.e., the robot 1 comprises a trunk unit 2, a head unit 3, a pair of arm units 4R/L and a pair of leg units 5R/L that make the robot 1 resemble the human body);
legs coupled to the body and configured to maneuver the robot about an environment (Sabe: col. 24, lines 35-39; i.e., the main control section 11 adaptively controls each of the auxiliary control sections 20, 21, 22R/L, 23R/L to realize a general movement pattern for driving the arms, the trunk and the legs of the robot 1 in a coordinated manner);
data processing hardware in communication with the legs (Sabe: Col. 7, lines 41-45; i.e., the CPU 220 receives the color images D1 and the parallax images D2 from the stereo image processing device 210 and the sensor data D4 including data on the angles of all the joints from the actuators 230 as input for the software thereof); 
and memory hardware in communication with the data processing hardware (Sabe: Col. 23, lines 19-22; i.e., the control unit 10 comprises a main control section 11 that includes a CPU (central processing unit), a DRAM, a flash ROM and other major circuit components),
the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (Sabe: Col. 7, lines 28-32; i.e., each of the joints of the robot 1 is provided with one or more than one actuators 230 and the motors of the actuators of each of the joints are driven according to the command value of the control signal D3 fed from the CPU 220 as command):
receiving image data of an environment about the robot from at least one 25image sensor (Sabe: Col. 7, lines 12-15; i.e., The right eye image 201R and the left eye image 201L picked up by the eyes, or the CCD cameras, are input to the stereo image processing device 210);
identifying, from the image data, objects present in the environment (Sabe: Col. 23, lines 40-44; i.e., cameras for picking up external images of the surroundings are arranged in the head unit 3 along with a distance sensor for gauging the distance from the robot to an object located in front of the robot);
for each respective object identified from the image data: determining whether the respective object is a body obstacle that is not safe for the body of the robot to travel through (Sabe: Col. 16, lines 25-7; i.e., additionally, it can judge if it can go over or under an obstacle, taking the size of the robot itself into consideration; the robot is capable of detecting body obstacles above it and determine if it is not safe to travel under);
and determining whether the respective object is a step obstacle where the legs of the robot should not step (Sabe: Col. 17, lines 33-37; i.e., in the environment map 501 for the floor surface PL1, the staircase 500 is located at a plane (step surface) higher than the floor surface by height h1 and at another plane (step surface) higher than the floor surface by height h2 so that it is classified as obstacle region AO; the region AO is a region where the legs of the robot should not step);
generating a body-obstacle map (Sabe: col. 6, lines 50-57; i.e., draw environment maps showing information on the obstacles, if any, on each of the planes), a ground height map (Sabe: Col. 15, lines 27-31; i.e., The robot can move from a region to another region that shows a height difference from the first region by recognizing such a plurality of planes and holding an environment map for each of the planes), and a step-obstacle map based on the image data (Sabe: Col. 9, lines 62-65; i.e., the grid occupancy ratio of each of the obstacles that represents the probability if the obstacle is found on the floor surface or not);
for each respective body obstacle, designating each cell in a respective grid of cells for the body-obstacle map that includes the respective body obstacle as a no-body region in the environment that the body of the robot should not enter while maneuvering the robot in the environment (Sabe: Col. 17, lines 4-15; i.e., each point on the environment maps that is generated by the environment map updating section 403 according to the obstacle information supplied from the obstacle recognizing section 402 may be classified into three categories (regions) as shown in FIG. 14 according to the obstacle occupancy ratio of each mesh of the grid. The first region is a region AO where an obstacle exists. The second region is a region AF where no obstacle exists; Sabe: Col. 16, lines 42-46; i.e., the environment maps corresponds respectively to a reference plane that may be a floor surface and a plurality of planes running in parallel with the floor surface as extracted by the plurality of planes extracting section 401 and typically have a size of 4 m square; the grid environment map is created for any plane in parallel with the floor surface, which would include a plane that intersects with the body of the robot, providing a body obstacle map);
for each respective step obstacle, designating each cell in a respective grid of cells for the step-obstacle map that includes the respective step obstacle as a no-step region in the environment where the legs of the robot should not step while maneuvering the robot in the environment (Sabe: Col. 17, lines 4-15; i.e., each point on the environment maps that is generated by the environment map updating section 403 according to the obstacle information supplied from the obstacle recognizing section 402 may be classified into three categories (regions) as shown in FIG. 14 according to the obstacle occupancy ratio of each mesh of the grid. The first region is a region AO where an obstacle exists. The second region is a region AF where no obstacle exists; Sabe: Col. 16, lines 42-46; i.e., the environment maps corresponds respectively to a reference plane that may be a floor surface and a plurality of planes running in parallel with the floor surface as extracted by the plurality of planes extracting section 401 
generating a body path for movement of the body of the robot while maneuvering in the environment based on one or more no-body regions of the respective grid of cells of the body-obstacle map (Sabe: Col. 17, lines 51-57; i.e., then, it generates a route along which the robot can move to the target point that is expressed in terms of the absolute coordinate system or the robot-centered coordinate system without colliding with any obstacle; the robot-centered coordinate system can have an origin anywhere in the robot (Col. 7, line 48) including the body so the route along which the robot can move would translate to the body path);
and generating a step path for the legs of the robot while maneuvering in the environment (Sabe: Col. 10, line 63 – Col. 11, line 5; i.e., generates a route along which the robot can walk to get to the target point that is expressed in terms of the absolute coordinate system or the robot-centered coordinate system of the robot without colliding with any obstacle; the robot-centered coordinate system can have an origin anywhere in the robot (Col. 7, line 48) including the feet so the route along which the robot can walk would translate to the step path) based on the body path, the body-obstacle map, the ground height map, and the step-obstacle map (Sabe: col. 11, lines 52-54; i.e., a route planning section 404 adapted to generate a route plan on the basis of the environment maps).
Regarding claim 15, Sabe teaches the robot according to claim 14. Sabe also teaches wherein the image data comprises three-dimensional point cloud data (Sabe: Col. 12, lines 39-47; i.e., the sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: a method of randomly selecting a reference point from the entire three-dimensional data and then sampling a group of data found near the reference point) captured by a three-dimensional volumetric image sensor (Sabe: Col. 11, line 66 - Col. 12, line 8; i.e., the parallax image 312 (or distance image) 
Regarding claim 16, Sabe teaches the robot according to claim 14. Sabe also teaches wherein the at least one image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Sabe: Col. 7, lines 8-11; i.e., the robot 1 has a head unit 3 that is provided with a pair of CCD cameras 200R, 200L and a stereo image processing device 210 arranged downstream relative to the CCD cameras 200R, 200L).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-8 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sabe in view of Gutmann et al. (U.S. Patent No. 7912583; hereinafter Gutmann).
Regarding claim 4, Sabe teaches the method according to claim 1. Sabe further teaches the method comprising: identifying, by the data processing hardware, occupancies of space in the environment based on the image data (Sabe: Col. 11, lines 43-48; i.e., an obstacle recognizing section 402 adapted to recognize the obstacles on the plurality of planes including the floor surface);
and generating, by the data processing hardware, a three-dimensional space occupancy map based on the identification of occupancies of space in the environment (Sabe: Col. 3, lines 45-50; i.e., 
wherein generating the body-obstacle map, the ground height map, and the step-obstacle map based on the image data comprises: generating the body-obstacle map based on the three-dimensional space occupancy map (Sabe: Col. 11, lines 42-54; i.e., an environment map updating section 403 adapted to draw environment maps (obstacle maps) on the basis of the result of recognition of the obstacle recognizing section 402);
Sabe does not teach generating the ground height map based on the three-dimensional space occupancy map, the ground height map identifying a height of a ground surface at each location near the robot; and generating the step-obstacle map based on the ground height map, the 5step-obstacle map identifying the no-step regions in the environment where the legs of the robot should not step.
However, in the same field of endeavor, Gutmann teaches generating the ground height map based on the three-dimensional space occupancy map (Gutmann: Col. 8, lines 64-66; i.e., the height map updating section 43 modifies the information on the relative-to-base-plane height map on the basis of the information on the three-dimensional map), the ground height map identifying a height of a ground surface at each location near the robot (Gutmann: Col. 19, lines 42-43; i.e., the height map verifying section 42 acquires the height of the grid for all the cells (i, j) in the 2.5-D height map); and generating the step-obstacle map based on the ground height map (Gutmann: Col. 19, lines 1-5; i.e., the height map verifying section 42 executes a process of updating the occupancy probability when the height information of the 2.5-D height map is made to correspond to the cells of the three-dimensional grid by referring to the occupancy probability of each cell of the three-dimensional grid), the 5step-obstacle map identifying the no-step regions in the environment where the legs of the robot should not step (Gutmann: Col. 22, lines 10-16; i.e., the levels that the robot apparatus 201 cannot step up as indicated by the height information h may be expressed as obstacles or staircases). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sabe to have incorporated generating the ground height map based on the three-dimensional space occupancy map, the ground height map identifying a height of a ground surface at each location near the robot; and generating the step-obstacle map based on the ground height map, the 5step-obstacle map identifying the no-step regions in the environment where the legs of the robot should not step, as taught by Gutmann. Doing so would allow the robot to better identify regions in the environment where it can or cannot proceed (Gutmann: Col. 19, lines 14-16; i.e., when each cell has height information that tells that the robot apparatus 201 cannot step on it, an invalid flag (inv) is given to it.)
Regarding claim 5, Sabe in view of Gutmann teaches the method according to claim 4. Sabe further teaches wherein generating the body-obstacle map comprises generating a two-dimensional body-obstacle map based on the three-dimensional space 10occupancy map (Sabe: Col. 6, lines 9-11; i.e., FIG. 13C is a schematic illustration of an obstacle located on a plane (two-dimensional) obtained by transforming the coordinates of FIG. 13B).
Regarding claim 6, Sabe in view of Gutmann teaches the method according to claim 4, but Sabe does not teach wherein the three-dimensional space occupancy map comprises a voxel map having voxels, each voxel representing a three-dimensional space of the environment.
However, in the same field of endeavor, Gutmann teaches wherein the three-dimensional space occupancy map comprises a voxel map having voxels (Gutmann: Col. 8, lines 23-26; i.e., the three-dimensional grid updating section 41 expresses a three-dimensional environment map as a set of unit grids (to be referred to cells hereinafter)), each voxel representing a three-dimensional space of the environment (Gutmann: Col. 8, lines 26-28; i.e., each cell corresponding to a box-shaped space that is horizontally four centimeters long and four centimeters wide).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sabe and Gutmann to have further incorporated the three-dimensional space occupancy map comprising a voxel map having voxels, each voxel representing a three-dimensional space of the environment, as taught by Gutmann. Doing so allows the robot to analyze the environment with higher resolution by analyzing each voxel (Gutmann: Col. 8, lines 30-34; i.e., the three-dimensional grid updating section 41 assigns a probability with which each cell is occupied by an object and modifies the probability of occupation of each cell on the basis of observation data.)  
Regarding claim 7, Sabe in view of Gutmann teaches the method according to claim 6. Sabe further teaches wherein each voxel is classified as either a ground surface, an obstacle, or other (Sabe: Col. 17, lines 10-17; i.e., the first region is a region A where an obstacle exists (a region expressed in black in FIG. 14, to be referred to as obstacle region hereinafter). The second region (a region expressed in white in FIG. 14, to be referred to as free space region) is a free space (a space where no obstacle exists). The third region is an unsurveyed region (a shaded region in FIG. 14) in which no survey is conducted to locate an obstacle).
Regarding claim 8, Sabe in view of Gutmann teaches the method according to claim 4. Sabe further teaches the method comprising filtering, by the data processing 20hardware, the three-dimensional space occupancy map to generate the body-obstacle map (Sabe: Col. 6, lines 9-11; i.e., FIG. 13C is a schematic illustration of an obstacle located on a plane (two-dimensional) obtained by transforming the coordinates of FIG. 13B).
Regarding claim 17, Sabe teaches the robot according to claim 14. Sabe further teaches wherein the operations further comprise: identifying occupancies of space in the environment based on the image data (Sabe: Col. 11, lines 43-48; i.e., an obstacle recognizing section 402 adapted to recognize the obstacles on the plurality of planes including the floor surface); 
and generating a three-dimensional space occupancy map based on the identification 15of occupancies of space in the environment (Sabe: Col. 3, lines 45-50; i.e., according to the invention, a robot can have a group of environment maps including three-dimensional environment maps obtained by extracting a plurality of planes running in parallel with each other and acquiring information on the obstacles),
wherein generating the body-obstacle map, the ground height map, and the step- obstacle map based on the image data comprises: generating the body-obstacle map based on the three-dimensional space occupancy map (Sabe: Col. 11, lines 42-54; i.e., an environment map updating section 403 adapted to draw environment maps (obstacle maps) on the basis of the result of recognition of the obstacle recognizing section 402);
Sabe does not teach generating the ground height map based on the three-dimensional space occupancy map, the ground height map identifying a height of a ground surface at each location near the robot; and generating the step-obstacle map based on the ground height map, the step-obstacle map identifying the no-step regions in the environment where the legs of the robot should 25not step.
However, in the same field of endeavor, Gutmann teaches generating the ground height map based on the three-dimensional space occupancy map (Gutmann: Col. 8, lines 64-66; i.e., the height map updating section 43 modifies the information on the relative-to-base-plane height map on the basis of the information on the three-dimensional map), the ground height map identifying a height of a ground surface at each location near the robot (Gutmann: Col. 19, lines 42-43; i.e., the height map verifying section 42 acquires the height of the grid for all the cells (i, j) in the 2.5-D height map); and generating the step-obstacle map based on the ground height map (Gutmann: Col. 19, lines 1-5; i.e., the height map verifying section 42 executes a process of updating the occupancy probability when the the step-obstacle map identifying the no-step regions in the environment where the legs of the robot should 25not step (Gutmann: Col. 22, lines 10-16; i.e., the levels that the robot apparatus 201 cannot step up as indicated by the height information h may be expressed as obstacles or staircases).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Sabe to have further incorporated generating the ground height map based on the three-dimensional space occupancy map, the ground height map identifying a height of a ground surface at each location near the robot; and generating the step-obstacle map based on the ground height map, the step-obstacle map identifying the no-step regions in the environment where the legs of the robot should 25not step, as taught by Gutmann. Doing so would allow the robot to better identify regions in the environment where it can or cannot proceed (Gutmann: Col. 19, lines 14-16; i.e., when each cell has height information that tells that the robot apparatus 201 cannot step on it, an invalid flag (inv) is given to it.)
Regarding claim 18, Sabe in view of Gutmann teaches the robot according to claim 17. Sabe further teaches wherein generating the body-obstacle map comprises generating a two-dimensional body-obstacle map based on the three-dimensional space occupancy map (Sabe: Col. 6, lines 9-11; i.e., FIG. 13C is a schematic illustration of an obstacle located on a plane (two-dimensional) obtained by transforming the coordinates of FIG. 13B).
Regarding claim 19, Sabe in view of Gutmann teaches the robot according to claim 17, but Sabe does not teach wherein the three-dimensional space occupancy map comprises a voxel map having voxels, each voxel representing a three-dimensional space of the environment.
However, in the same field of endeavor, Gutmann teaches wherein the three-dimensional space occupancy map comprises a voxel map having voxels (Gutmann: Col. 8, lines 23-26; i.e., the each voxel representing a three-dimensional space of the environment (Gutmann: Col. 8, lines 26-28; i.e., each cell corresponding to a box-shaped space that is horizontally four centimeters long and four centimeters wide).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Robot of Sabe and Gutmann to have further incorporated the three-dimensional space occupancy map comprising a voxel map having voxels, each voxel representing a three-dimensional space of the environment, as taught by Gutmann. Doing so allows the robot to analyze the environment with higher resolution by analyzing each voxel (Gutmann: Col. 8, lines 30-34; i.e., the three-dimensional grid updating section 41 assigns a probability with which each cell is occupied by an object and modifies the probability of occupation of each cell on the basis of observation data.)  
Regarding claim 20, Sabe in view of Gutmann teaches the robot according to claim 19. Sabe further teaches wherein each voxel is classified as either a ground surface, an obstacle, or other (Sabe: Col. 17, lines 10-17; i.e., the first region is a region A where an obstacle exists (a region expressed in black in FIG. 14, to be referred to as obstacle region hereinafter). The second region (a region expressed in white in FIG. 14, to be referred to as free space region) is a free space (a space where no obstacle exists). The third region is an unsurveyed region (a shaded region in FIG. 14) in which no survey is conducted to locate an obstacle).
Regarding claim 21, Sabe in view of Gutmann teaches the robot according to claim 17. Sabe further teaches wherein the operations further comprise filtering the three- dimensional space occupancy map to generate the body-obstacle map.
Claims 10-13 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sabe in view of Lalonde et al. (U.S. Publication No. 2018/0173242; hereinafter Lalonde).
Regarding claim 10, Sabe teaches the method according to claim 1, but Sabe does not teach wherein generating the step path is based on adjusting a nominal step pattern of a nominal gait for the robot and step constraints.
However, in the same field of endeavor, Lalonde teaches wherein generating the step path is based on adjusting a nominal step pattern of a nominal gait (Lalonde: Par. 246 generating and/or refining trajectories by planning system 110 can enable robotic devices to follow trajectories that are more complex than can be calculated in real time aboard the robotic device) for the robot and step constraints (Lalonde: Par. 191; i.e., a traveling speed of a robotic device should be as fast as possible subject to kinematic and safety constraints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sabe to have further incorporated wherein generating the step path is based on adjusting a nominal step pattern of a nominal gait for the robot and step constraints, as taught by Lalonde. Doing so allows the robot to generate multiple step path options and determine which the best course to take is (Lalonde: Par. 6; i.e., means for selecting a nominal trajectory from among the scored plurality of trajectories).
Regarding claim 11, Sabe in view of Lalonde teaches the method according to claim 10, but Sabe does not teach wherein the step constraints comprise at least one of:27Attorney Docket No: 265370-441148 a threshold range of a center of pressure offset for each leg in contact with a ground surface, the center of pressure offset indicating an acceptable amount of robot weight distribution for each leg at each step; whether the step path causes a leg to step into a no-step region of the step-obstacle 5map; whether the step path causes the body of the robot to enter a no-body region of the obstacle map; whether the step path causes a self-collision of the robot; or a margin of space about any no-step region of the step-obstacle map.
wherein the step constraints comprise at least one of:27Attorney Docket No: 265370-441148 a threshold range of a center of pressure offset for each leg in contact with a ground surface, the center of pressure offset indicating an acceptable amount of robot weight distribution for each leg at each step; whether the step path causes a leg to step into a no-step region of the step-obstacle 5map (Lalonde: Par. 122; i.e., if one or more generated paths do collide with one or more obstacles, the validation process can fail. Collisions between paths and obstacles can be verified by sweeping the robot's footprint along the path as indicated by FIG. 9); whether the step path causes the body of the robot to enter a no-body region of the obstacle map; whether the step path causes a self-collision of the robot; or a margin of space about any no-step region of the step-obstacle map.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sabe and Lalonde to have further incorporated wherein the step constraints comprise at least one of:27Attorney Docket No: 265370-441148 a threshold range of a center of pressure offset for each leg in contact with a ground surface, the center of pressure offset indicating an acceptable amount of robot weight distribution for each leg at each step; whether the step path causes a leg to step into a no-step region of the step-obstacle 5map; whether the step path causes the body of the robot to enter a no-body region of the obstacle map; whether the step path causes a self-collision of the robot; or a margin of space about any no-step region of the step-obstacle map, as taught by Lalonde. Doing so allows the robot to select a trajectory that will avoid colliding with a body obstacle (Lalonde: Par. 118; i.e., Validation can verify that an agent, such as a robotic device, can travel between all location pairs in the roadmap or roadmap graph without colliding into one or more fixed obstacles.)
Regarding claim 12, Sabe in view of Lalonde teaches the method according to claim 11, but Sabe does not teach wherein the step constraints comprise soft constraints or hard constraints.
wherein the step constraints comprise soft constraints or hard constraints (Lalonde: Par. 191; i.e., a traveling speed of a robotic device should be as fast as possible subject to kinematic and safety constraints.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sabe and Lalonde to have further incorporated wherein the step constraints comprise soft constraints or hard constraints, as taught by Lalonde. Doing so would allow the robot to further limit its optional trajectories based on how well those trajectories follow the predetermined constraints (Lalonde: Par. 6; i.e., means for determining, for each trajectory, a score for the trajectory indicative of advancement from the starting pose toward the ending pose after simulating the steering position and the traction velocity for the planning time interval)
Regarding claim 13, Sabe teaches the method according to claim 1, but Sabe does not teach wherein generating the step path for the legs of the robot comprises modifying the generated body path.
However, in the same field of endeavor, Lalonde teaches wherein generating the step path for the legs of the robot comprises modifying the generated body path (Lalonde: Par. 243; i.e., trajectories 1720 and/or trajectories 1754 can be further refined).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sabe to have further incorporated wherein generating the step path for the legs of the robot comprises modifying the generated body path, as taught by Lalonde. Doing so allows the robot to determine which step path is the best course to take (Lalonde: Par. 6; i.e., means for selecting a nominal trajectory from among the scored plurality of trajectories).
Regarding claim 23 Sabe teaches the robot according to claim 14, but Sabe does not teach wherein generating the step path is based on adjusting a nominal step pattern of a nominal gait for the robot and step constraints.
However, in the same field of endeavor, Lalonde teaches wherein generating the step path is based on adjusting a nominal step pattern of a nominal gait (Lalonde: Par. 246 generating and/or refining trajectories by planning system 110 can enable robotic devices to follow trajectories that are more complex than can be calculated in real time aboard the robotic device) for the robot and step constraints (Lalonde: Par. 191; i.e., a traveling speed of a robotic device should be as fast as possible subject to kinematic and safety constraints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Robot of Sabe to have further incorporated wherein generating the step path is based on adjusting a nominal step pattern of a nominal gait for the robot and step constraints, as taught by Lalonde. Doing so allows the robot to generate multiple step path options and determine which the best course to take is (Lalonde: Par. 6; i.e., means for selecting a nominal trajectory from among the scored plurality of trajectories).
Regarding claim 24, Sabe in view of Lalonde teaches the robot according to claim 23, but Sabe does not teach wherein the step constraints comprise at least one of:27Attorney Docket No: 265370-441148 a threshold range of a center of pressure offset for each leg in contact with a ground surface, the center of pressure offset indicating an acceptable amount of robot weight distribution for each leg at each step; whether the step path causes a leg to step into a no-step region of the step-obstacle 5map; whether the step path causes the body of the robot to enter a no-body region of the obstacle map; whether the step path causes a self-collision of the robot; or a margin of space about any no-step region of the step-obstacle map.
However, in the same field of endeavor, Lalonde teaches wherein the step constraints comprise at least one of:27Attorney Docket No: 265370-441148 a threshold range of a center of pressure offset for each leg in contact with a ground surface, the center of pressure offset indicating an acceptable amount of robot weight distribution for each leg at each step; whether the step path causes a leg to step into a no-step region of the step-obstacle 5map (Lalonde: Par. 122; i.e., if one or more generated paths do collide with one or more obstacles, the validation process can fail. Collisions between paths and obstacles can be verified by sweeping the robot's footprint along the path as indicated by FIG. 9); whether the step path causes the body of the robot to enter a no-body region of the obstacle map; whether the step path causes a self-collision of the robot; or a margin of space about any no-step region of the step-obstacle map.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Sabe and Lalonde to have further incorporated wherein the step constraints comprise at least one of:27Attorney Docket No: 265370-441148 a threshold range of a center of pressure offset for each leg in contact with a ground surface, the center of pressure offset indicating an acceptable amount of robot weight distribution for each leg at each step; whether the step path causes a leg to step into a no-step region of the step-obstacle 5map; whether the step path causes the body of the robot to enter a no-body region of the obstacle map; whether the step path causes a self-collision of the robot; or a margin of space about any no-step region of the step-obstacle map, as taught by Lalonde. Doing so allows the robot to select a trajectory that will avoid colliding with a body obstacle (Lalonde: Par. 118; i.e., Validation can verify that an agent, such as a robotic device, can travel between all location pairs in the roadmap or roadmap graph without colliding into one or more fixed obstacles.)
Regarding claim 25, Sabe in view of Lalonde teaches the robot according to claim 24, but Sabe does not teach wherein the step constraints comprise soft constraints or hard constraints.
However, in the same field of endeavor, Lalonde teaches wherein the step constraints comprise soft constraints or hard constraints (Lalonde: Par. 191; i.e., a traveling speed of a robotic device should be as fast as possible subject to kinematic and safety constraints.).

Regarding claim 26, Sabe teaches the robot according to claim 14, but Sabe does not teach wherein generating the step path for the legs of the robot comprises modifying the generated body path.
However, in the same field of endeavor, Lalonde teaches wherein generating the step path for the legs of the robot comprises modifying the generated body path (Lalonde: Par. 243; i.e., trajectories 1720 and/or trajectories 1754 can be further refined).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Sabe to have further incorporated wherein generating the step path for the legs of the robot comprises modifying the generated body path, as taught by Lalonde. Doing so allows the robot to determine which step path is the best course to take (Lalonde: Par. 6; i.e., means for selecting a nominal trajectory from among the scored plurality of trajectories).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of robotic step planning systems includes Ahn et al. (U.S. Publication No. 2012/0089295); Haikawa (U.S. Patent No. 5378969), and Perkins et al. (U.S. Patent No. 9594377).
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661